         Case 1:16-cv-03310-RA-KNF Document 92 Filed 06/16/20 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                     DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 6/16/2020


 EDWARD ROSADO,

                            Plaintiff,

                       v.

 NYC POLICE OFFICER AMAURY                                   No. 16-CV-3310 (RA)
 SORIANO, Shield Number 27412, in
 individual and official capacity; NYC                               ORDER
 POLICE OFFICER JOHN DOE ONE, in
 individual and official capacity; NYC
 POLICE OFFICER JOHN DOE TWO, in
 individual and official capacity; and CITY
 OF NEW YORK;

                            Defendants.


 RONNIE ABRAMS, United States District Judge:

         On January 17, 2020, Defendants filed a motion for summary judgment. Dkt. 72. With

 their motion, Defendants filed supporting papers and exhibits. It appears, however, that Exhibit

 I, labeled “Photos,” is not the exhibit that Defendants intended to submit. Dkt. 74. Accordingly,

 no later than Thursday, June 18, 2020, Defendants shall submit the correct Exhibit I.

 SO ORDERED.

Dated:    June 16, 2020
          New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
